          Case 1:19-cv-10800-DJC Document 129 Filed 05/08/20 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 NUVASIVE, INC.                             )
                                            )
           Plaintiff,                       )        No. 1:19-CV-10800
                                            )
 vs.                                        )
                                            )
 TIMOTHY DAY                                )
                                            )
           Defendant                        )

       DEFENDANT’S MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S
            MOTION FOR SANCTIONS FOR SPOLIATION OF EVIDENCE


         COMES NOW, Timothy Day, Defendant in the above-styled action and files his Response

to Plaintiff’s Motion for Sanctions for Spoliation of Evidence and shows this Court as follows:

   I.       FACTUAL BACKGROUND

         NuVasive filed its Complaint on or about April 22, 2019 asserting claims against

Defendant Timothy Day (“Day” or “Defendant”) for tortious interference of a sales agreement,

breach of contract, and injunctive relief. (See gen. Doc. 1, Complaint; Doc. 80, Amended

Complaint) NuVasive’s breach of contract claim encompasses its allegation that Day induced

Adam Richard and Colin Behrmann to leave NuVasive. Id. at ¶ 42. NuVasive now moves this

Court for sanctions arising from allegedly spoliated text messages related to Defendant’s upgrade

of his personal cell phone. (See. Gen. Doc. 126.) Defendant Day testified that he upgraded his

phone in April 2019 and that text messages from his previous cell phone were no longer accessible

on the upgraded phone. (See. Doc. 126-6.) Mr. Day conceded that he is not a technical person, but

that Apple store employees who helped him set up the new phone were instructed to maintain all

previous settings. Id. Only a few months later, Day discovered that the text message setting on the

new phone was set to “auto delete.”. Id. As a result of this setting, approximately three months’


                                                1
          Case 1:19-cv-10800-DJC Document 129 Filed 05/08/20 Page 2 of 9



worth of text messages may have been automatically deleted. During Day’s deposition, however,

NuVasive failed to question Day regarding his text messages during that limited timeframe. (See

gen. Doc. 126-6).

         Day has fully complied with all of NuVasive’s discovery requests during the course of this

litigation and has produced more than eight gigs of data, including personal emails, text messages,

Rival Medical emails, and emails from his current employer. The unintentional loss of these text

messages does not rise to the level of sanctionable conduct and NuVasive has failed to pursue the

text messages from other available sources.

   II.      LEGAL STANDARD

         Fed. R. Civ. P. 37(e) (“Rule 37”) governs the analysis this Court must undertake before

imposing sanctions on a party for the failure to preserve electronically stored information (“ESI”).

The rule provides that

         “[i]f [ESI] that should have been preserved in the anticipation or conduct of litigation is
         lost because a party failed to take reasonable steps to preserve it, and it cannot be restored
         or replaced through additional discovery, the court: (1) upon finding prejudice to another
         party from loss of the information, may order measures no greater than necessary to cure
         the prejudice; or (2) only upon finding that the party acted with the intent to deprive another
         party of the information’s use in the litigation may: (A) presume the lost information was
         unfavorable to the party; (B) instruct the jury that it may or must presume the information
         was unfavorable to the party; or (C) dismiss the action or enter a default judgment.”

         Only when the answers to these questions are yes, may the court then proceed to evaluating

the appropriateness of sanctions under Rule 37(e)(1) (if there is a finding of prejudice) or (e)(2) (if

there is a finding of intent to deprive). As to a finding of prejudice, the advisory committee notes

to Rule 37(e) articulate that the burden is not on any particular party, but rather the court has the

discretion to determine how to assess prejudice in particular cases, including to consider where the

abundance of preserved information may appear sufficient to meet the needs of all parties. Rule

37(e) Notes of Advisory Committee on 2015 Amendments.


                                                   2
         Case 1:19-cv-10800-DJC Document 129 Filed 05/08/20 Page 3 of 9



        The sanctions under R. 37(e) arise only where the party in possession of the lost ESI failed

to take reasonable steps to preserve the information and that the information could not have been

restored or replaced through additional discovery. Wai Feng Trading Co. v. Quick Fitting, Inc.,

2019 U.S. Dist. LEXIS 4113, *18, (D. R.I., January 7, 2019). Proof that the lost ESI was important

or material to a significant issue is upon the movant. Id. at *20. In evaluating the ‘reasonable steps’,

“courts must be mindful that perfection in preserving all relevant electronically stored information

is often impossible, as well as that this factor requires consideration of the litigation sophistication

of the party in possession of the ESI and the proportionality to the litigation of costly and

aggressive preservation efforts.” Id., at *18. (Internal citations omitted.) After the court determines

that a party failed to reasonable steps to preserve, the court must then determine if the loss of the

ESI caused prejudice or if the party acted with intent to deprive. Id., at *20 citing to Fed. R. Civ.

P. 37(3)(1-2). A party must first prove that the allegedly destroyed documents existed in the first

place before they can show prejudice from their loss. See Hefter Impact Techs., 2017 U.S. Dist.

LEXIS 122122, at * 7 (D. Mass. August 3, 2017). Similarly, the movant’s failure to depose witness

who could have testified regarding the content of the lost ESI or how it was material to the claim

belies a finding of prejudice. Quick Fitting, Inc. at *20.

        The remedy of an adverse inference that the lost information was unfavorable requires a

finding of intentional spoliation. Fed. R. Civ. P. 37(e). Meaning that the court must find that the

party acted with the intent to deprive another party of the information’s use in the litigation. Quick

Fitting, Inc., at *23 citing to Fed. R. Civ. P. 37(e). This intent to deprive can be shown by evidence

that the ESI actually existed, as to a material fact issue that is pivotal to the outcome of the case

and that the party took affirmative action to cause the loss knowing its duty to preserve and the

loss cannot be credibly explained as far as deviation from established protocols. Quick Fitting,



                                                   3
            Case 1:19-cv-10800-DJC Document 129 Filed 05/08/20 Page 4 of 9



Inc., at *23. Furthermore, the remedy of an adverse inference is appropriate only where the

evidence permits a finding of bath faith in the destruction of evidence. Hefter Impact Techs., LLC

at *22.

    III.      ARGUMENTS

              a. NuVasive cannot show that it has been prejudiced by the destruction of any one

                  particular text message regarding a material issue to its case.

           NuVasive contends that Mr. Day intentionally destroyed text messages from his cellphone

and as such it is entitled to an adverse inference jury instruction. In support of its spoliation

argument, NuVasive cites Mr. Day’s upgrade of his personal cell phone and failure to realize the

automatic delete setting was activated. (Doc. 126-6; Doc. 90-1.) However, Mr. Day did not alter

any routine practice in order to hide evidence nor did he take intentional steps to destroy text

message content after being put on notice. Instead, Mr. Day upgraded his personal cell phone as a

matter of routine practice and relied upon the Apple salespeople to assist with text messages

settings. There is no testimony that Day knowingly made changes to his cell phone settings after

being put on notice of this litigation or that he took any steps to destroy his text messages. 1 As

discussed supra, in determining the reasonable steps required of a party, the court must take into

account the sophistication of the party in possession of the ESI. Quick Fitting, Inc. at *18. While

Mr. Day’s failure to investigate what settings were activated on his cell phone may look careless

in hindsight, this by no means rises to the level of intentional destruction of evidence required in

a spoliation analysis.2



1
  The Declaration of Hansel “RIP” C. Clayton does not add any clarity to the instant motion since he has
no personal knowledge (or evidence that he relied on) as to when Mr. Day’s original phone settings were
changed from any original factory settings.
2
  NuVasive’s citations to cases in Minnesota, North Carolina, Virginia, California, and/or the 8th Circuit are
not binding upon this Court

                                                      4
         Case 1:19-cv-10800-DJC Document 129 Filed 05/08/20 Page 5 of 9



       NuVasive has not shown that the missing ESI was important or material to a significant

issue in the case nor has it shown that it is prejudiced as a result of the loss of Mr. Day’s text

messages. As a preliminary factor, NuVasive must show that the text messages existed wherein he

(i) solicited Adam Richard; (ii) solicited Colin Behrmann; or (iii) solicited a former NuVasive

Client. (See. Gen. Doc. 1 and Doc. 80.) In the instant case, NuVasive had the opportunity to

conduct extensive discovery to explore the content of communications between Mr. Day and other

individuals during that limited timeframe but chose not to subpoena, depose or otherwise retrieve

this information from the other parties on the text message exchanges. NuVasive has already

deposed Colin Behrman in this case, and Adam Richard in related litigation. Their depositions did

not result in the identification of any text messages with Mr. Day regarding the potential change

in employment. Notably, NuVasive has not deposed any of the surgeons it contends Mr. Day

solicited. Moreover, Mr. Day has produced nearly eight gigs of data including emails from his

personal account, emails from his Rival Medical account, emails from his current employer

account, and text messages thus indicating his continued cooperation and participation in the

discovery process. As discussed supra, a party must first prove that the allegedly destroyed

documents existed in the first place before they can show prejudice from their loss. See Hefter

Impact Techs., 2017 U.S. Dist. LEXIS 122122, at * 7 (D. Mass. August 3, 2017). Here, NuVasive’s

failure to depose the witness who could have testified regarding the content of the lost ESI or how

it was material to the claim precludes a finding of prejudice. See Quick Fitting, Inc. at *20.

Accordingly, NuVasive has failed to meet the prejudice requirement under Rule 37(e)(1).

           b. NuVasive cannot show that Mr. Day acted with the intent to deprive NuVasive of

               evidence in this litigation.




                                                5
         Case 1:19-cv-10800-DJC Document 129 Filed 05/08/20 Page 6 of 9



       Likewise, NuVasive has failed to show that Mr. Day acted with the intent to deprive as

required by Rule 37(e)(2). The intent to deprive requirement can be met by a showing that

particular ESI existed as to a material fact that is pivotal to the outcome of the case and that Mr.

Day took some affirmative action to cause its loss. See gen. Quick Fitting, Inc., at *23. Again, as

outline supra, the depositions of Mr. Behrman and Mr. Richard did not result in the identification

of any text messages with Mr. Day regarding their potential move from Alphatec. Thus, the

evidence already establishes that this particular subset of ESI did not exist in the first place.

Similarly, NuVasive has not deposed any of the allegedly solicited surgeons to determine if Mr.

Day ever solicited them via text message. Most importantly, however, Day’s testimony does not

show that he took affirmative steps to destroy his text messages. Mr. Day merely upgraded his

personal cellphone and relied on an Apple store employee to maintain all the same settings of his

previous phone. There is no testimony that he affirmatively turned on the auto-delete setting in

anticipation of litigation. Instead, he simply moved to a new phone. This fact pattern falls far short

of the intent to deprive requirement of R. 37(e)(2).

           c. The balance of the alleged prejudice to Nuvasive versus Mr. Day’s non-intentional

               conduct weigh against awarding an adverse inference sanction.

       Lastly, the court must weigh the amount of prejudice to the moving party and the degree

of fault of the allegedly spoliating party. Talavera v. Ford Motor Co., 932 F. Supp. 252, 256 (D.

P.R. 2013). The court should also consider whether other evidence is available to resolve the issues

that the allegedly destroyed evidence would have clarified. Id. at 257. Any sanctions must then be

no greater than necessary to cure the prejudice. Hefter Impact Techs., at * 6, n.3. Here, NuVasive’s

request that the court instruct the jury that Mr. Day failed to preserve relevant text messages and

that they should presume that they were unfavorable is not proportional to the facts in evidence.



                                                  6
         Case 1:19-cv-10800-DJC Document 129 Filed 05/08/20 Page 7 of 9



Mr. Day did not affirmatively act with intent to deprive NuVasive of evidence. Mr. Day has

produced numerous text messages and emails on the subject. NuVasive had an opportunity to

depose the individuals who could testify as to the text messages as well as Mr. Day’s solicitation

of NuVasive employees or NuVasive clients. Simply put, NuVasive cannot attempt to improve its

case by arguing that missing evidence regarding ultimate factual disputes automatically entitles it

to an adverse inference jury instruction.

       Furthermore, the curative instruction language proposed by NuVasive does not match the

facts of this situation. There is no evidence that the relevant text messages were unfavorable to

Mr. Day’s case or supported any of NuVasive’s theories of liability and recovery. In fact,

NuVasive presented no evidence whatsoever concerning the content of any of the relevant text

messages and its proposed jury instruction does not specifically conform to the actual lost evidence

as required by Rule 37.

                                            CONCLUSION

       For the reasons set forth above, Defendant asks that Plaintiff’s Motion for

Sanctions be denied in its entirety.

       Dated this May 8, 2020.

                                              Respectfully submitted,

                                              TIMOTHY DAY
                                              By his attorneys,

                                              /s/ Steven D. Weatherhead
                                              Steven D. Weatherhead, BBO # 637601
                                              Marathas Barrow Weatherhead Lent LLP
                                              One Financial Center, 15th Floor
                                              Boston, Massachusetts 02111
                                              (617) 830-5458
                                              sweatherhead@marbarlaw.com




                                                 7
Case 1:19-cv-10800-DJC Document 129 Filed 05/08/20 Page 8 of 9



                            /s/ Bryan E. Busch
                            Bryan E. Busch, Admitted Pro Hac Vice
                            Busch Slipakoff Mills & Slomka, LLC
                            3350 Riverwood Parkway, S.E., Suite 2100
                            Atlanta, Georgia 30339
                            Phone: 404-800-4062
                            bb@bsms.law




                              8
         Case 1:19-cv-10800-DJC Document 129 Filed 05/08/20 Page 9 of 9



                                CERTIFICATE OF SERVICE

        I, Bryan E. Busch, hereby certify that this document, filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on May 8,
2020.
                                                  /s/ Bryan E. Busch




                                                9
